 Case: 4:21-cv-00071-JAR Doc. #: 23 Filed: 02/17/21 Page: 1 of 2 PageID #: 206




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RONNOCO COFFEE, LLC,                         )
d/b/a RONNOCO BEVERAGE                       )
SOLUTIONS,                                   )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       No. 4:21-CV-00071 JAR
                                             )
KEVIN CASTAGNA and                           )
JEREMY TORRES,                               )
                                             )
               Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Ronnoco’s Motion to Strike. (Doc. No. 21).

Ronnoco moves this Court to strike and/or disallow Defendants’ reply in support of their motion

to dismiss Ronnoco’s complaint as it was filed two days past the February 10, 2021 deadline

ordered by the Court. Motions, briefs, memoranda, objections or affidavits are not pleadings and

courts in this district have generally not permitted parties to attack such non-pleadings through

motions to strike. See, e.g., Shea v. Peoples Nat. Bank, No. 4:11-CV-1415-CAS, 2013 WL

74374, at *1-2 (E.D. Mo. Jan. 7, 2013) (citing cases); Khamis v. Bd. of Regents, Se. Missouri

State Univ., No. 1:09CV145RWS, 2010 WL 1936228, at *1 (E.D. Mo. May 13, 2010) (a

memorandum in opposition “is not a pleading and cannot be attacked with a motion to strike”).

Moreover, the Court finds that no party is prejudiced by the filing of Defendants’ reply two days

out of time. Accordingly, Ronnoco’s motion to strike [21] is hereby DENIED.

       In their reply, Defendants raise new issues concerning the corporate structure of Ronnoco

and Trident. These issues were not addressed in the parties’ previous briefing because they relate



                                                 1
 Case: 4:21-cv-00071-JAR Doc. #: 23 Filed: 02/17/21 Page: 2 of 2 PageID #: 207




to trial testimony recently elicited in another trial in this Court. In light of these new assertions,

the Court hereby GRANTS Ronnoco seven (7) days from the date of this Order to file any

surreply to Defendants’ reply.



Dated this 17th day of February, 2021.



                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
